DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “housing partition protrudes toward the detection unit and contacts the detection unit between the housing and the detection unit such that the housing partition separates the measurement flow path and the container space from each other” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-7 are allowable based upon their dependency thereof claim 1.
With regards to claim 8
The prior art does not disclose or suggest the claimed “unit partition protrudes toward the housing and contacts the housing between the housing and the detection unit such that the unit partition separates the measurement flow path and the container space from each other” in combination with the remaining claimed elements as set forth in claim 8.
With regards to claims 9-14 are allowable based upon their dependency thereof claim 8.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lenzing et al. PG. Pub. No.: US 2005/0217357 A1 discloses a device for determining at least one parameter of a medium flowing in a line, particularly the intake air mass of an internal combustion engine, having one part which has at least one measuring channel for conducting at least one partial flow of the medium flowing in the line in a main flow direction and which can be inserted into the line with a predetermined alignment with respect to the main flow direction, and having at least one measuring element situated in the measuring channel for determining the at least one parameter. In the part, a channel structure is formed, having an input region for the entry of a partial flow of the medium and having a measuring channel branching off from the input region. The input region has a separation zone with a separation opening, and at least two projections which protrude from mutually opposite interior walls of the input region into the input region, however is silent on housing partition protrudes toward the detection unit and contacts the detection unit between the housing and the detection unit such that the housing partition separates the measurement flow path and the container space from each other or unit partition protrudes toward the housing and contacts the housing between the housing and the detection unit such that the unit partition separates the measurement flow path and the container space from each other.
Sudou et al. PG. Pub. No.: US 2016/0312753 A1 discloses a flow rate meter has (i) a housing therein defines a bypass path in which a part of the main flow flows, and (ii) a flow rate sensor that is arranged in the bypass path. The housing has a sidewall arranged to extend along a main flow direction. The bypass path has, as an outlet, a through-hole that is defined in the sidewall. The flow rate meter further has a plate member that is arranged to face the sidewall and defines a space into which a part of the main flow flowing outside of the housing flows. The plate member is arranged parallel with the sidewall and intersects with a center line that is perpendicular to the main flow direction and passes through a center of the through-hole, however is silent on housing partition protrudes toward the detection unit and contacts the detection unit between the housing and the detection unit such that the housing partition separates the measurement flow path and the container space from each other or unit partition protrudes toward the housing and contacts the housing between the housing and the detection unit such that the unit partition separates the measurement flow path and the container space from each other.
Wiederkehr et al. PG. Pub. No.: US 2014/0174197 A1 discloses a sensor module serves for registering a flow velocity and/or a volume flow rate, of a fluid flowing in a pipeline. The sensor module comprises a platform (P.sub.S) having, extending therein from an inlet opening to a drain opening remote therefrom and communicating with the lumen of the pipeline, a flow path for guiding a fluid volume portion branched from the fluid flowing in the pipeline and a transducer element for producing at least one sensor signal influenced by the fluid guided in the flow path. The flow path is additionally so embodied that an imaginary central axis (L.sub.B) of the intermediate region is not parallel to an imaginary central axis of the intake region and/or not parallel to an imaginary central axis of the drain region, however is silent on housing partition protrudes toward the detection unit and contacts the detection unit between the housing and the detection unit such that the housing partition separates the measurement flow path and the container space from each other or unit partition protrudes toward the housing and contacts the housing between the housing and the detection unit such that the unit partition separates the measurement flow path and the container space from each other.
Konezelmann et al. PG. Pub. No.: US 2006/0021429 A1 discloses an air mass flow in the intake section of an internal combustion engine, having a conduit part and a sensor device that has a bypass part. In order to avoid a flow detachment at the side walls of the bypass part, it is provided that a flow vane, running at least approximately parallel to a side wall, provided with a separation opening, of the bypass part, be provided in a conduit part behind a separation opening, seen in the main flow direction, and that the conduit part be provided, in the area of the bypass part, with at least one projection that protrudes from an inner wall of the conduit part towards the bypass part, however is silent on housing partition protrudes toward the detection unit and contacts the detection unit between the housing and the detection unit such that the housing partition separates the measurement flow path and the container space from each other or unit partition protrudes toward the housing and contacts the housing between the housing and the detection unit such that the unit partition separates the measurement flow path and the container space from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852